In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-1422V
                                          UNPUBLISHED


    DARLA JOHNSON,                                              Chief Special Master Corcoran

                         Petitioner,                            Filed: June 9, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Nancy Routh Meyers, Turning Point Litigation, Greensboro, NC, for petitioner.

Ida Nassar, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On September 17, 2019, Darla Johnson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered from Guillain-Barre Syndrome (“GBS”)
caused by an influenza vaccine administered on September 23, 2016. Petition at 1.
Petitioner further alleges that the vaccine was administered within the United States, that
no party has ever filed a civil action or received compensation for Petitioner’s injury, and
that her condition has persisted for more than six months. Petition at 1, 5. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

        On November 12, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for GBS. On June 8, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $103,604.17

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
comprised of $101,000.00 for pain and suffering, and $2,604.17 for out-of-pocket medical
and related expenses. Proffer at 1-2. In the Proffer, Respondent represented that
Petitioner agrees with the proffered award. Id. Based on the record as a whole, I find that
Petitioner is entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $103,604.17 comprised of $101,000.00 for pain and suffering, and
$2,604.17 for out-of-pocket medical and related expenses in the form of a check
payable to Petitioner. This amount represents compensation for all damages that would
be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
              IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
___________________________________
                                    )
DARLA JOHNSON,                      )
                                    )
       Petitioner,                  )   No. 19-1422V ECF
                                    )
              v.                    )   Chief Special Master Corcoran
                                    )
SECRETARY OF HEALTH                 )
AND HUMAN SERVICES,                 )
                                    )
      Respondent.                   )
___________________________________ )

                      PROFFER ON AWARD OF COMPENSATION 1

I.     Procedural History

       On September 17, 2019, Darla Johnson (“petitioner”) filed a petition for compensation

(“petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34, as amended. She alleges that, as a result of receiving the influenza vaccine on September 23,

2016, she suffered from Guillain-Barre Syndrome (GBS). See Petition. On November 6, 2020,

respondent filed his Vaccine Rule 4(c) report, concluding that petitioner suffered GBS as defined

by the Vaccine Injury Table, within the Table timeframe. ECF No. 32. On November 12, 2020,

Chief Special Master Corcoran issued a ruling on entitlement, finding that petitioner was entitled

to compensation for a GBS Table injury. ECF No. 33.

II.    Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $103,604.17, for all damages, including $101,000.00 representative of pain and




       1 This Proffer does not include attorneys’ fees and costs, which the parties intend to
address after the Damages Decision is issued.
suffering, and $2,604.17 representative of out-of-pocket medical and related expenses. This

amount represents all elements of compensation to which petitioner is entitled under 42 U.S.C. §

300aa-15(a). Petitioner agrees.

III.   Form of the Award

       Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment, as described below, and requests that the Chief Special Master’s

decision and the Court’s judgment award the following: A lump sum payment of $103,604.17 in

the form of a check payable to petitioner. 2 Petitioner agrees.

                                              Respectfully submitted,

                                              BRIAN M. BOYNTON
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Acting Deputy Director
                                              Torts Branch, Civil Division

                                              DARRYL R. WISHARD
                                              Assistant Director
                                              Torts Branch, Civil Division




       2  Should petitioner die prior to entry of judgment, respondent would oppose any award
for future medical expenses, future lost earnings, and future pain and suffering, and the parties
reserve the right to move the Court for appropriate relief.

                                                 2
                      s/ Ida Nassar
                      IDA NASSAR
                      Trial Attorney
                      Torts Branch, Civil Division
                      U.S. Department of Justice
                      P.O. Box 146
                      Benjamin Franklin Station
                      Washington, D.C. 20044-0146
                      Tel: (202) 616-4186
                      E-mail: Ida.Nassar@usdoj.gov

Dated: June 8, 2021




                        3